DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0281470 to Gilbert, Jr. et al. (hereinafter “Gilbert”).
As per claim 1, Gilbert teaches a robotic vacuum cleaner (vacuum robot 10 - Fig. 2-28; para [0077]} comprising: a housing (chassis 100 - Fig. 2-28; pars [0077], [6093));
a displaceable bumper moveably coupled to the housing, the displaceable bumper being configured to be displaced along at least one axis (the bumper 30 is coupled to the chassis 100 and the bumper 300 is capable of being displaced In the x and y axes - Claim 1
As per claim 2, Gilbert teaches the robotic vacuum cleaner of claim 1, and further teaches wherein the displaceable bumper is configured to be displaced along at least two axis (the bumper 30 is coupled to the chassis 100 and the bumper 300 is capable of being displaced in the x and y axes ~ Fig. 2-28; para [0077], [0125}, [0128], (0244), [0253], 0254). Claim 2
As per claim 3, Gilbert teaches the robotic vacuum cleaner of claim 1, and further teaches wherein the al least one divider is coupled to the displaceable bumper (the housing 366 is coupled to the bumper 300 - Fig. 28, 29; para [0266, 02675]. Claim 3
As per claim 12, Gilbert teaches a robotic vacuum cleaner (vacuum robot 10 - Fig. 2-28; para [0077] comprising: a housing (chassis 100 - Fig. 2-28; para [0077], [0093}]}, a user interface (user interface 400 - Fig. 2-28: para [0077); a displaceable bumper moveably coupled to the housing, the displaceable bumper being configured to be displaced along at least one axis (the bumper 30 is coupled to the chassis 100 and Claim 12
As per claim 20, Gilbert teaches the robotic vacuum cleaner of claim 12, and further teaches wherein the at least one divider is coupled to the displaceable bumper (the housing 366 is coupled to the bumper 300 - Fig. 28, 28; para 0266), [0267}). Claim 20
Claim(s) 1,2,4,6-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0078106 to Bissell.
	As per claim 1, Bissell teaches a robotic vacuum cleaner (vacuum cleaner 10 - Fig. 1-21; para [0087], [0091]) comprising: a housing (housing 12 - Fig. 16-24; para [0087]: a displaceable bumper moveably coupled to the housing, the displaceable bumper being configured to be displaced along at least one axis (the bumper assembly 218 including window 54 is coupled to the housing 12 and is capable of sliding in the X and Y axes, the bumper assembly 86 is similar to bumper assembly 218 - Fig. 3, 6-8, 
bumper {the sensors 200 include an emitter 208 and a receiver or detector 270, and as at least a portion of the bumper assembly 218 is transparent, namely the window 54, thus the emitter 208 is capable of emitting light through the bumper assembly 218 - Fig. 15-21) para [0039; 0041]}, [0087], [0091], [0092]); and at least one divider disposed between the emitter and the detector of the emitter detector pair (each of the emitter 208 and the receiver 216 are mounted in separate circular holes, thus as shown in Fig. 16, the emitter 208 and the receiver 210 have a divider disposed between which is part of the sensor 200 housing - Fig. 15-21; para [0091- 0092]. Claim 1
As per claim 2, Bissell teaches the robotic vacuum cleaner of claim 4, and further teaches wherein the displaceable bumper is configured to be displaced along at least two axes (the bumper assembly 218 including window 54 is coupled to the housing 12 and is capable of sliding the in the X and Y axes, the bumper assembly 86 is similar to bumper assembly 218 (Fig. 3, 6-8, 15-27) para [0050; 0101]. Claim 2
As per claim 4, Bissell teaches the robotic vacuum cleaner of claim 7, and further teaches wherein the at least one divider is coupled to the housing (the sensor 200 having the housing which acts as a divider between the emitter 208 and the receiver 210 is coupled to the housing 12 - Fig. 15-20; para [0091; 0092]). Claim 4
As per claim 6, Bissell teaches the robotic vacuum cleaner of claim 1, and further teaches wherein the displaceable bumper includes a wiper extending from the displaceable bumper in a direction of the housing (The bumper assembly 88, 218 can Claim 6
As per claim 7, Bissell teaches the robotic vacuum cleaner of claim 1, and further teaches wherein the displaceable bumper is configured to actuate one or more optical break switches in response to being displaced (the front bump sensors 244 are optical switch sensors that actuate when displaced - Fig. 15-24; para [0104; 0105]). Claim 7
As per claim 8, Bissell teaches the robotic vacuum cleaner of claim 7, and further teaches wherein the one or more optical break switches pare configured to support the displaceable bumper at a position spaced apart from a too surface of the housing (the bump sensors 244 are positioned and spaced by an air gap 248 at a space apart from the top of the housing 12 - Fig. 15-21; para [0104; 0105]). Claim 8
As per claim 12, Bissell teaches a robotic vacuum cleaner (vacuum cleaner 10 - Fig. 1-21; para [0087; 0091]) comprising a housing (housing 12 - Fig: 15-21; para [0087]); a user interface (user interface 24 - Fig. 1-21; para. [0079-0081];
a displaceable bumper moveably coupled to the housing, the displaceable bumper being configured to be displaced along at least one axis; (the bumper assembly 218 including window 54 is coupled to the housing 12 and is capable of sliding in the X and Y axis, the bumper assembly 86 is similar to bumper assembly 218 - Fig. 3, 6-8, 15-21; para. [0050; 0101]), an emitter/detector pair having an emitter and a detector, the emitter configured to emit light through at least a portion of the displaceable
bumper (the sensors 200 include an emitter 208 and a receiver or detector 210, and as at least a portion of the bumper assembly 218 is transparent, namely the window 54, thus the emitter 208 is capable of emitting light through the bumper assembly 218 - Fig. Claim 12
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of US 2012/0311813 (hereinafter referred to as “Gilbert ‘813”).

Accordingly, it would have obvious to a person having ordinary skill in the art to make the sensor housing that serves as the divider of Gilbert with the compressible foam of the foam inserts of Gilbert ‘813, thereby providing protection against impact for the emitter and detector of Gilbert. Claim 5
As per claim 13, Gilbert teaches the robotic vacuum cleaner of claim 12, but does not specifically teach a first drip tray configured to collect liquid incident on the user interface.
However, Gilbert ‘813 teaches a similar robot vacuum including a first dip tray configured to collect liquid Incident on the user interface (as shown in Fig. 1, the recess proximate the user interface or controls is capable of collecting liquid on the surface - Fig. 1).
Accordingly, it would have obvious to a person having ordinary skill in the art to Include the recess of Gilbert ‘813 to the user interface of Gilbert, thereby allowing for water to be directed away from the user interface of Gilbert. Claim 13
Claims 9,10,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0078106 to Bissell in view of US 2012/0291809 to Kuhe et al. (hereinafter “Kuhe”).

However, Kuhe teaches a similar robotic vacuum cleaner (robot 10) including one or more docking sensors (bin navigation sensor 59 allows the robot 10 to sense the docking bin - Fig. 1-19; para. [0044-0046], [0051], [0065]).
Accordingly, it would have obvious to a person having ordinary skill in the art to include the navigation docking sensors of Kuhe to the robot of Bissell, thereby allowing for the robot of Bissell to successfully navigate to the docking station of Bissell. Claim 9
As per claim 10, Bissell and Kuhe teach the robotic vacuum cleaner of claim 9, and Bissell further teaches a sensor cover having individual lens inserts to cover the sensors in a boxlike transparent enclosure as the sensors are provided in an opening in the sensor housing (the sensor cover 202 has individual lens inserts that cover the sensors 200 like a shadowbox - Fig. 15-21; para. [0088-0090]), but does not specifically teach wherein the one or more docking sensors are disposed within a shadowbox,
However, rearrangement of parts is obvious to a person of ordinary skill in the art.
Accordingly, it would have obvious to a person having ordinary skill in the art to include the docking sensors of Kuhe within the sensor cover of Bissell, thereby protecting the docking sensors from damage. Claim 10
As per claim 17, Bissell teaches the robotic vacuum cleaner of claim 12, and further teaches the vacuum docking with a docking station (para. [0031]), but does not specifically teach further comprising one or more docking sensors.

Accordingly, it would have obvious to a person having ordinary skill in the art to include the navigation docking sensors of Kuhe for the robot of Bissell, thereby allowing for the robot of Bissell to successfully navigate to the docking station of Bissell. Claim 17
As per claim 18, Bissell and Kuhe teach the robotic vacuum cleaner of claim 17, and Bissell further teaches a sensor cover having individual lens inserts to cover the sensors in a boxlike transparent enclosure as the sensors are provided in an opening in the sensor housing (the sensor cover 202 has individual lens inserts that cover the sensors 200 like a shadowbox - Fig. 15-21; para. [0088-0090]), but does not specifically teach wherein the one or more docking sensors are disposed within a shadowbox,
However, rearrangement of parts is obvious to a person of ordinary skill in the art.
Accordingly, it would have obvious to a person having ordinary skill in the art to include the docking sensors of Kuhe within the sensor cover of Bissell, thereby protecting the docking sensors from damage. Claim 18

Allowable Subject Matter
Claims 11,14-16,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
US 2014/0188325 is considered to also read on some independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/David Redding/           Primary Examiner, Art Unit 3723